Citation Nr: 1236603	
Decision Date: 10/23/12    Archive Date: 11/05/12

DOCKET NO.  09-45 012	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUES

1.  Entitlement to service connection for hearing loss of the left ear.

2.  Entitlement to service connection for residuals of dental trauma for compensation and/or treatment purposes.

3.  Entitlement to an initial compensable disability rating for service-connected hearing loss of the right ear.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran

ATTORNEY FOR THE BOARD

K. K. Buckley, Counsel


INTRODUCTION

The Veteran served in the National Guard from April 1981 to April 1987.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions dated September 2007 and November 2009 of the Department of Veterans Affairs (VA) Regional Office (RO) in Indianapolis, Indiana.

The September 2007 rating decision denied the Veteran's claims of entitlement to service connection for bilateral hearing loss and dental trauma.  The Veteran disagreed with the denials.  In a November 2009 rating decision, the RO granted the Veteran's claim of entitlement to service connection for right ear hearing loss and assigned a noncompensable disability rating, effective October 17, 2009.  In November 2009, the RO also issued a statement of the case (SOC) as to the claims of entitlement to service connection for left ear hearing loss and dental trauma.  The Veteran filed a timely VA Form 9 in November 2009 through which he perfected his appeals as to the left ear hearing loss and dental trauma claims.  The November 2009 VA Form 9 also expressed the Veteran's disagreement with the noncompensable evaluation assigned to the service-connected right ear hearing loss by the November 2009 rating decision.  See Grantham v. Brown, 114 F.3d 1136 (Fed. Cir. 1997) (where an appealed claim for service connection is granted during the pendency of the appeal, a second NOD must thereafter be timely filed to initiate appellate review of "downstream" issues such as the compensation level assigned for the disability or the effective date of service connection).

The RO addressed all three claims in the April 2010 supplemental statement of the case (SSOC).  The cover letter to the April 2010 SSOC indicated that if an appeal as to any of the issues had not yet been perfected, the Veteran should file a substantive appeal.  Subsequently, the Veteran filed a statement in April 2010 in which he indicated that he wished to continue with his appeals.  Accordingly, the Board will construe the April 2010 statement by the Veteran as a substantive appeal.  Thus, the appeal as to the issue of entitlement to a initial compensable disability rating for the service-connected right ear hearing loss has been perfected and is therefore currently before the Board.  See Archbold v. Brown, 9 Vet. App. 124, 130 (1996) (the request for appellate review is completed by the claimant's filing of a substantive appeal after a SOC is issued by VA).

The Board observes that a claim for service connection for a dental condition is also considered a claim for VA outpatient dental treatment.  Mays v. Brown, 5 Vet. App. 302, 306 (1993).  To this end, a review of the record indicates that the RO has alternatively adjudicated the Veteran's claim as one for dental treatment purposes and one of service connection.  See September 2007 rating decision, November 2009 SOC, and the April 2010 SSOC.  Accordingly, the Board finds that both issues are currently on appeal.  Thus, the dental issue has been recharacterized to reflect this procedural history.

In September 2009, the Veteran presented sworn testimony during a formal RO hearing in Indianapolis, Indiana.  A transcript of the hearing has been associated with the Veteran's VA claims file.

As will be explained below, the issues of entitlement to service connection for dental trauma and entitlement to an initial compensable disability rating for right ear hearing loss are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  The Veteran will be notified if further action on his part is required.


FINDING OF FACT

The Veteran does not have a left ear hearing loss as by VA.


CONCLUSION OF LAW

Left ear hearing loss was not incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1112, 1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.303, 3.307, 3.309, 3.385 (2012).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2012).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).

Here, a pre-decisional notice letter dated in May 2007 complied with VA's duty to notify the Veteran with regard to the service connection claim adjudicated herein.  Specifically, this letter apprised the Veteran of what the evidence must show to establish entitlement to the benefit, what evidence and/or information was already in the RO's possession, what additional evidence and/or information was needed from the Veteran, what evidence VA was responsible for getting, and what information VA would assist in obtaining on the Veteran's behalf.  The letter also notified the Veteran of the criteria for assigning a disability rating and an effective date.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

Regarding VA's duty to assist, the RO obtained the Veteran's service treatment records (STRs), service personnel records, Social Security Administration (SSA) records, and private treatment records in furtherance of his claim.  To this end, the Board notes that, as will be described below, the issue of entitlement to service connection for dental trauma is being remanded in order to obtain missing service records.  Critically, with respect to the claim of entitlement to service connection for left ear hearing loss, it is undisputed that the Veteran sustained noise exposure during his military service.  As will be explained below, the left ear hearing loss claim is being denied because the Veteran is not currently diagnosed with a hearing loss of the left ear as defined under VA regulation 38 C.F.R. § 3.385.  Accordingly, the Board's decision with respect to the left ear hearing loss claim is not impacted by the absence of complete service records.

There is no indication that any additional action is needed to comply with the duty to assist.  The Veteran was provided VA examinations in September 2007 and October 2009 as to the pending claim.  The examination reports contain sufficient evidence by which to decide the claim.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008) (the probative value of a medical opinion comes from when it is the factually accurate, fully articulated, and sound reasoning for the conclusion).  The Board therefore concludes that the September 2007 and October 2009 VA examination reports are adequate for evaluation purposes.  See 38 C.F.R. § 4.2 (2011); see also Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (holding that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).  Thus, given the standard of the regulation, the Board finds that VA did not have a duty to assist that was unmet.

II. Analysis

Service connection may be granted for disability resulting from disease or injury incurred or aggravated during active military service.  38 U.S.C.A. § 1110.  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any injury or disease diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d).  

Generally, service connection requires (1) the existence of a present disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163 (1995). 

Service connection may also be granted on a presumptive basis for certain chronic disabilities, including sensorineural hearing loss, when manifested to a compensable degree within the initial post-service year.  See 38 U.S.C.A. §§ 1101, 1110, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 3.309(a) (2011).

Service connection for impaired hearing shall only be established when hearing status, as determined by audiometric testing, meets specified pure tone and speech recognition criteria.  Audiometric testing measures threshold hearing levels (in decibels), over a range of frequencies (in Hertz).  See Hensley v. Brown, 5 Vet. App. 155, 158 (1993).

The determination of whether a veteran has a disability based on hearing loss is governed by 38 C.F.R. § 3.385.  For the purposes of applying the law administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  See 38 C.F.R. § 3.385 (2011).

Medical evidence is generally required to establish a medical diagnosis or to address questions of medical causation; lay assertions of medical status do not constitute competent medical evidence for these purposes.  Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  However, lay assertions may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see Buchanan v. Nicholson, 451 F. 3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).

The Veteran claims that he developed hearing loss that began during his military service.  Specifically, he asserts that he sustained acoustic trauma as a result of artillery and gunfire in the performance of his military occupational specialty (MOS).  See April 2010 Statement & VA examination reports dated September 2007 and October 2009.  For the reasons set forth below, the Board concludes that service connection is not warranted.

As noted above, the Veteran served in the National Guard from April 1981 to April 1987.  He had a confirmed period of active duty for training (ACDUTRA) from September 1981 to December 1981.  His NGB Form 22 documents service as a heavy anti-armor weapons crewman during his period of ACDUTRA.  Moreover, the Board notes that the RO conceded noise exposure in the November 2009 rating decision, which granted service connection for right ear hearing loss.  Accordingly, the Board finds that the exposure to acoustic trauma during his period of ACDUTRA is confirmed by the record.

Importantly, however, the critical element is whether at any time during the current appeal the Veteran has been diagnosed with hearing loss of the left ear as defined under VA regulation 38 C.F.R. § 3.385.  See 38 U.S.C.A. §§ 1110, 1131.  For the reasons set forth below, the Board must answer this question negatively.

As indicated above, the Veteran was afforded a VA examination in September 2007.  The results of the September 2007 audiogram indicated the following decibel losses:





HERTZ



500
1000
2000
3000
4000
Average
LEFT
15
15
20
10
25
17.5

The September 2007 VA examiner also noted that the speech recognition score was 100 percent in the left ear.

The Veteran was afforded another VA examination in October 2009 at which time the following decibel losses were shown:




HERTZ



500
1000
2000
3000
4000
Average
LEFT
5
10
5
5
20
10

The October 2009 VA examiner reported a speech recognition score of 100 percent in the left ear.

Accordingly, the Veteran's hearing thresholds as documented by both the September 2007 and October 2009 VA examiners are below those recognized by VA as denoting hearing loss.  See 38 C.F.R. § 3.385 (2011).  Consistently, the Veteran's speech recognition scores are above those recognized by VA as denoting hearing loss pursuant to 38 C.F.R. § 3.385.

Although it is undisputed that the Veteran was exposed to acoustic trauma in service, a left ear hearing impairment as defined by VA regulations is not shown.  Service connection cannot be granted if there is no present disability.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  In the absence of proof of a present disability, there can be no valid claim.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  

The Board has considered the Veteran's contentions that he currently has a left ear hearing disability.  Lay testimony is competent to establish the presence of observable symptomatology and "may provide sufficient support for a claim of service connection."  Jones v. Brown, 7 Vet. App. 134, 137 (1994); Layno v. Brown, 6 Vet. App. 465, 469 (1994); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  When a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  In such cases, the Board is within its province to weigh that testimony and to make a credibility determination as to whether that evidence supports a finding of service incurrence and continuity of symptomatology sufficient to establish service connection.  Barr v. Nicholson, 21 Vet. App. 303 (2007).

Lay evidence can also be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  See Jandreau, supra.  That said, the Board notes that the Veteran in the current appeal is not a medical professional and that his beliefs and statements about medical matters do not constitute competent evidence on matters of medical etiology or diagnosis.  See Espiritu v. Derwinski, 2 Vet. App. 492 (1992).

The Board does not dispute that the Veteran is competent to report difficulty hearing.  However, his contentions are not statements merely about symptomatology, an observable medical condition, or a contemporaneous medical diagnosis, but rather clearly fall within the realm of requiring medical expertise, which he simply does not have.  The Board emphasizes that, although a veteran generally can report his or her observations concerning symptoms, in this particular case, the Veteran is not competent to provide testimony that his current hearing acuity in the left ear is of such severity to satisfy the regulatory requirements for a hearing loss disability for VA purposes.  See Jandreau, supra.  Because a hearing loss disability does not involve a simple identification that a layperson is competent to make, the Veteran's unsubstantiated statements regarding the presence of a current left ear hearing loss disability are found to lack competency.

The existence of a disability is the cornerstone of a claim for VA disability compensation.  38 U.S.C.A. § 1110, 1131.  See Degmetich v. Brown, 104 F. 3d 1328, 1332 (1997) (holding that interpretation of sections 1110 and 1131 of the statute as requiring the existence of a present disability for VA compensation purposes cannot be considered arbitrary).  In other words, the evidence must show that the Veteran currently has, or has had at some point during the current claim, the disability for which benefits are being sought.  Here, there is no competent medical evidence reflective of a hearing loss in the left ear as defined under VA regulation 38 C.F.R. § 3.385 at any time during the current claim.

Accordingly, the preponderance of the evidence is against this service connection claim.  The benefit-of-the-doubt rule does not apply, and the Veteran's claim for service connection for left ear hearing loss is denied.  See 38 U.S.C.A § 5107 (West 2002 & Supp. 2011).


ORDER

Entitlement to service connection for hearing loss of the left ear is denied.


REMAND

Although further delay is regrettable, the Board finds that additional development is needed to adjudicate the remaining issues on appeal.

With respect to the claim of service connection for residuals of dental trauma, the Board notes that the Veteran was issued a VCAA notice letter in May 2007, which only addressed his pending hearing loss claim.  With respect to the dental claim, the letter informed the Veteran, "[w]e have forwarded your claim for a dental condition to your local VA Medical Center (VAMC) and it will be addressed by separate correspondence."  Crucially, there is nothing in the record to indicate that the Veteran subsequently received appropriate notice pursuant to the VCAA as to his claim for service connection for dental condition and/or VA outpatient dental treatment.  See 38 U.S.C.A. § 5103 (West 2002); 38 C.F.R. § 3.159(b)(1) (2012) & Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007) (holding that any error by VA in providing the notice required by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)(1) is presumed prejudicial).  If, as here, the record has a procedural defect with respect to the notice required under the VCAA, this may not be cured by the Board.  See Disabled American Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  The Board therefore must remand this issue to the RO, through the AMC, to accord the agency of original jurisdiction the opportunity to provide the Veteran with adequate VCAA notice as to his claim.

As to the current claim, the Veteran contends that he suffered damage to the lower front teeth resulting in multiple root canals as the result of an in-service trauma during a period of inactive duty for training (INACDUTRA).  The term "active military, naval, or air service" includes:  (1) active duty; (2) any period of active duty for training (ACDUTRA) during which the individual concerned was disabled or died from a disease or injury incurred or aggravated in the line of duty; and (3) any period of INACDUTRA during which the individual concerned was disabled or died from an injury incurred or aggravated in the line of duty.  See 38 U.S.C.A. 
§ 101(2) (West 2002); (24); 38 C.F.R. § 3.6(a) (2012).

Disability compensation and VA outpatient dental treatment may be provided for certain specified types of service-connected dental disorders.  VA compensation is only available for certain types of dental and oral conditions listed under 38 C.F.R. § 4.150.  The types of dental conditions covered are:  loss of teeth due to bone loss of the body of the maxilla or the mandible due to trauma or disease such as osteomyelitis, but not periodontal disease.  See 38 C.F.R. §§ 4.150, Diagnostic Code 9913; 17.161(a) (2012).  Otherwise, a veteran may be entitled to service connection for dental conditions including treatable carious teeth, replaceable missing teeth, dental or alveolar abscesses, and periodontal (i.e., gum) disease, for the sole purposes of receiving VA outpatient dental services and treatment, if certain criteria are met.  See 38 U.S.C.A. § 1712 (West 2002); 38 C.F.R. §§ 3.381, 17.161 (2012).  The rating activity should consider each defective or missing tooth and each disease of the teeth and periodontal tissues separately to determine whether the condition was incurred or aggravated in line of duty during active service and, when applicable, to determine whether the condition is due to combat or other in-service trauma, or whether the veteran was interned as a prisoner of war.  See 38 C.F.R. § 3.381(b) (2012).  The significance of finding that a dental condition is due to in-service trauma is that a veteran will be eligible for VA outpatient dental treatment, without being subject to the usual restrictions of a timely application and one-time treatment.  38 C.F.R. § 17.161(c) (2011).

In this case, the Veteran contends that he sustained an in-service injury to his lower jaw which resulted in damage to two lower front teeth and necessitated multiple root canals.  See, e.g., September 2009 RO hearing transcript.  The Veteran argues that he suffers from residuals of this injury that have affected him to this day.  See, e.g., November 2009 VA Form 9.  In support of his claim, the Veteran has submitted lay statements dated October 2009 from Mr. D.L.T., who reported witnessing the accident, as well as the Veteran's mother, Mrs. H.K., who stated that she was aware of the injury and resulting dental problems.

The Board recognizes that the RO obtained the Veteran's STRs during the pendency of the appeal.  However, a review of the available records suggests that numerous STRs remain absent from the claims file; specifically, a separation examination and dental records.  Accordingly, the Veteran's complete STRs, if available, should be obtained and associated with the claims file.

The Veteran contends that he suffers from dental problems in two lower front teeth that are related to his service.  In this regard, the Board notes that lay assertions may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  See 38 U.S.C.A. § 1153(a) (West 2002); 38 C.F.R. § 3.303(a) (2011); see also Jandreau, supra; Buchanan, supra.  However, lay persons are not competent to opine as to medical etiology or render medical opinions.  Barr, supra; see also Grover v. West, 12 Vet. App. 109, 112 (1999); Espiritu, supra.  "Symptoms, not treatment, are the essence of any evidence of continuity of symptomatology."  Savage v. Gober, 10 Vet. App. 488, 496 (1997) (citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991).

Thus, the Veteran is competent to report that he has current dental problems.  Moreover, as indicated above, the Board notes that the Veteran has submitted lay statements, including a lay statement from fellow service member, Mr. D.L.T, in support of his claim of dental injury during a period of INACDUTRA.  The Board acknowledges that the Veteran has not been examined by VA.  As such, there is currently no objective medical evidence of record that addresses the matters of current disability as to the claimed dental residuals as well as nexus between current disability and claimed in-service injury.  Based on this evidentiary posture, the Board concludes that a VA examination is necessary to determine whether the Veteran has a dental condition that is related to his INACDUTRA service.  See Charles v. Principi, 16 Vet. App. 370 (2002); see also 38 C.F.R. § 3.159(c)(4) (2011) (a medical examination or opinion is necessary if the information and evidence of record does not contain sufficient competent medical evidence to decide the claim); see also Colvin v. Derwinski, 1 Vet. App. 191, 175 (1999) (the Board is prohibited from exercising its own independent judgment to resolve medical questions).

Regarding the Veteran's claim for an increased rating for his service-connected right ear hearing loss, he was most recently afforded a VA audiological examination in October 2009.  Although the examiner provided objective audiometric findings, he provided only limited findings as to the functional effects of the Veteran's right ear hearing loss.  In particular, the examiner merely noted that the disability had "significant effects" on the Veteran's occupation due to "hearing difficulty."  Unfortunately, the examiner did not provide further comment on the functional effects caused by the hearing disability.

In Martinak v. Nicholson, 21 Vet. App. 447, 455 (2007), the Court held that in addition to dictating objective test results, a VA audiologist must fully describe the functional effects caused by a hearing disability in his or her final report.  To this end, the Board observes that the Veteran has submitted lay statements concerning the functional impact of his service-connected hearing loss on his daily life.  See, e.g., November 2009 VA Form 9 & April 2010 Statement.  Moreover, the Veteran has contended that the hearing loss in his right ear has gotten progressively much worse in recent years.  See April 2010 Statement.

Accordingly, in consideration of the Veteran's contentions that the current state of his service-connected right ear hearing loss is not adequately reflected by the record as well as the October 2009 VA examiner's failure to document the functional impact of the service-connected right ear hearing loss, the Board finds that a remand is necessary to afford the Veteran a new VA examination that addresses the current severity of his hearing loss to include findings consistent with the Court's holding in Martinak.  See VAOPGCPREC 11-95 (April 7, 1995); see also Palczewski v. Nicholson, 21 Vet. App. 174, 181 (2007); Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994).  

Also, on remand, any pertinent ongoing treatment records should be obtained.  38 U.S.C.A. § 5103A(c) (West 2002).  See Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency and must be obtained if pertinent).

Accordingly, the case is REMANDED for the following action:

1. After obtaining the appropriate releases where necessary, procure records of any outstanding treatment that the Veteran has recently received.  The Board is particularly interested in records of treatment that the Veteran may have received through the VA Indianapolis Healthcare System, or any other VA healthcare system or facility.  All such available documents should be associated with the claims file.

2. Obtain from the VAMC in Indianapolis, Indiana, any folder pertinent to the Veteran's dental claim to include a copy of any VCAA letters sent to the Veteran.  If no VCAA notice has been provided as to the Veteran's dental claims, issue a corrective VCAA letter that addresses the evidence required to sustain a claim of service connection for residuals of dental trauma as well as a claim of entitlement to VA outpatient dental treatment.

3. Contact the Records Management Center, the Indiana National Guard, and all other appropriate sources for STRs related to the Veteran's service in the Indiana National Guard.  In requesting said records, the RO must follow the procedures set forth in 38 C.F.R. 3.159(c) as regards requesting records from Federal facilities.  Any response should be associated with the Veteran's claims file.  If said records cannot be obtained, provide the Veteran specific notice of the unavailability of these records pursuant to 38 C.F.R. 
§ 3.159(e)(1).  All such available records should be associated with the Veteran's claims file.

4. Then, schedule the Veteran for a VA dental examination with a medical professional of appropriate expertise to determine the nature and etiology of any current dental disorder.  The claims file, including a copy of this remand, must be made available to the examiner for review in connection with the examination.  All pertinent testing deemed necessary should be accomplished, and the results of any such studies should be included in the examination report.

The examiner should identify all current dental disorders.  The examiner should provide an opinion as to whether it is at least as likely as not (50 percent or greater likelihood) that each diagnosed dental defect had its clinical onset in service or is otherwise related to a disease or injury incurred in service, to include the Veteran's claimed in-service injury.  In answering this question, the examiner should obtain from the Veteran a complete medical history to include information concerning the onset of symptoms.  The examiner should provide medical reasons for accepting or rejecting the Veteran's statements of continued symptoms since service.

If the examiner feels that the requested opinion cannot be rendered without resorting to speculation, the examiner should state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training).

5. Schedule the Veteran for a VA audiological examination to determine the severity of his service-connected hearing loss of the right ear.  In addition to providing specific audiometric findings, the examiner is specifically requested to fully describe the functional effects caused by the Veteran's right ear hearing loss. The claims file and a copy of this remand must be made available to the examiner.  The examiner is directed to conduct all necessary testing and report all findings in detail.  A complete explanation for the opinion should be provided.

If the examiner feels that the requested opinion cannot be rendered without resorting to speculation, the examiner should state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training).

6. Thereafter, the RO should readjudicate the remaining claims on appeal.  If the decision remains in any way adverse to the Veteran, he and his representative should be provided with a SSOC.  The SSOC must contain notice of all relevant actions taken on the claims for benefits, to include the applicable law and regulations considered pertinent to these issues as well as a summary of the evidence of record.  An appropriate period of time should be allowed for response.

No action is required of the Veteran until he is notified by the RO; however, the Veteran is advised that failure to report for any scheduled examination may result in the denial of his claims.  38 C.F.R. § 3.655 (2011).  He has the right to submit additional evidence and argument on the matters that the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
REBECCA N. POULSON
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


